DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: despite providing detailed discussion, in both the Examiner’s Answer mailed on 12/14/2021 (pgs. 6-8) and the Final Rejection mailed on 07/02/2021 (pgs. 7-9), for the modification of Ripley (i.e., inclusion of an additional bearing in the specified location) as well as the motivation therefore (i.e., reduction of friction between the shaft and adjacent components such as the housing), the Board reversed the rejection of record in the Board Decision mailed on 06/29/2022.  
At page 4 of the Board Decision, the Board acknowledges the express teaching of Ripley regarding the well-known purpose and use for bearings, but then summarily concludes that Examiner has failed to provide a prima facie case for the specific placement of the bearing.  Effectively, the Board appears to apply a novelty analysis to an obviousness rejection, concluding that a failure to find evidentiary support in Ripley for the inclusion of a further bearing amounts to a failure to present a prima facie case of obviousness.  Subsequently, and without any further discussion, analysis, or elaboration, the Board further concludes that Examiner has not provided “sufficient technical reasoning for why it would have been obvious to modify Ripley to include a plurality of bearings at the recited location.”  
As the Board has not elaborated on why the use of extremely well-known components (i.e., bearings) in their extremely well-known manner and for their extremely well-known purpose (i.e., placement between moving components for reducing friction of movement between said components), Examiner is unable to identify which portion(s) of the rejection and arguments the Board considered to be deficient.  Since, per the Board Decision, Examiner’s rejection based upon well-known knowledge in the art (e.g., as set forth in MPEP §2144.03 and §2144(I)) is apparently an inadequate basis for a prima facie rejection in this application, Examiner is compelled to allow claims 11 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832